DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments presented 12/10/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 11 and 15, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
None of the references, either singularly or in combination, teach or fairly suggest a touch-screen device comprising: the position sensor including a capacitance-sensing electrode array with a plurality of excitation electrodes; the electromagnetic circuit including one or more of the plurality of excitation electrodes of the position sensor; and a drive circuit configured to receive a haptic-force signal and to vary the magnetic force by varying the electric current in dependence on the haptic force signal, wherein the haptic-force signal is varied in dependence on the relative position.
The prior arts do not disclose that the excitation electrodes of the capacitive touch-screen device may serve also as current carriers that produce the magnetic field. This feature is advantageous because it reduces the number of independent conduction paths that must be engineered into the touch-screen device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.